Case 2:20-cv-00479-JFW-JPR Document 60-2 Filed 03/19/21 Page 1 of 3 Page ID #:5462



     1   Taras Kick (State Bar No. 143379)
         taras@kicklawfirm.com
     2   Daniel J. Bass (State Bar No. 287466)
         daniel@kicklawfirm.com
     3   Roy K. Suh (State Bar No. 283988)
         Roy@kicklawfirm.com
     4   THE KICK LAW FIRM, APC
         815 Moraga Drive
     5   Los Angeles, California 90049
         Telephone: (310) 395-2988
     6   Facsimile: (310) 395-2088
     7   Matthew W.H. Wessler, admitted Pro Hac Vice
         matt@guptawessler.com
     8   GUPTA WESSLER PLLC
         1900 L Street, Suite 312
     9   Washington, DC. 20036
    10
         Jennifer D. Bennett (State Bar No. 296726)
    11   jennifer@guptawessler.com
         GUPTA WESSLER PLLC
    12   100 Pine Street, Suite 1250
         San Francisco, California 94111
    13
         Attorneys for Plaintiff Clayton Salter
    14
    15
    16
    17                             UNITED STATES DISTRICT COURT

    18                        CENTRAL DISTRICT OF CALIFORNIA
    19   CLAYTON SALTER, individually and              Case No: 2:20-cv-00479-JFW-JPR
         on behalf of all others similarly situated,
    20                                                 Assigned to the Honorable John F.
                      Plaintiff,
    21                                                 Walter
               vs.
    22                                                 DECLARATION OF CLAYTON
         QUALITY CARRIERS INC., an Illinois            SALTER
    23   Corporation; QUALITY
         DISTRIBUTION INC., a Florida
    24   Corporation; and DOES 1 through 100,
         inclusive,
    25
                      Defendants.
    26
    27
    28


                                    DECLARATION OF CLAYTON SALTER
Case 2:20-cv-00479-JFW-JPR Document 60-2 Filed 03/19/21 Page 2 of 3 Page ID #:5463



     1         I, CLAYTON SALTER, declare as follows:
     2         1.      I am the named Plaintiff in the above captioned lawsuit and a former
     3   driver for Defendants Quality Carriers, Inc. and Quality Distribution, Inc.
     4   (collectively “Defendants”). I have personal knowledge of the facts stated herein,
     5   and if called to testify, could and would competently testify thereto.
     6         2.      I provide this declaration in support of Plaintiff Clayton Salter’s
     7   (“Plaintiff”) Motion for Class Certification where I seek to be named as the Class
     8   Representative in the lawsuit against Defendants.
     9         3.      Around March 3, 2015 I was reclassified from a W-2 employee to an
    10   owner operator being paid as a 1099 independent contractor, when Richard
    11   Wallace, who I believe is the owner of the Defendants’ affiliate Winsome
    12   Enterprises, offered the truck I had already been driving as a lease claiming that if I
    13   signed the agreements to be an owner operator, I would make more money than I
    14   had been making as an employee driver.
    15         4.      I believe I signed multiple agreements in March of 2015 when I was
    16   reclassified as an owner operator by the Defendants. I believe I signed all of these
    17   contracts, which were all provided to me and signed in the presence of Defendants’
    18   representative Fred Anderson, on or around the same day in March 2015. At the
    19   time I believed that I was purchasing the truck I had already been driving through a
    20   lease agreement, but did not really understand the paperwork provided to me.
    21         5.      Every contract I signed with Defendants while working for them was
    22   imposed on me on a take-it-or-leave-it basis. Defendants required me to sign each
    23   subsequent contract as a condition of continuing to work for them. I had no
    24   opportunity to negotiate the terms of any of the contracts I signed with the
    25   Defendants.
    26         6.      While I was working for Defendants, I was not aware that my rights
    27   were being violated. Defendants did not inform me of my rights under California’s
    28   Labor Code and wage orders or how they applied to me. I did not realize I was not

                                                   -2-
                                   DECLARATION OF CLAYTON SALTER
Case 2:20-cv-00479-JFW-JPR Document 60-2 Filed 03/19/21 Page 3 of 3 Page ID #:5464
